DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1 and 5-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a silicon carbide semiconductor difference including “an element region and a non-element region being provided outside the element region in plan view .... a silicon carbide semiconductor substrate ... a drift layer being provided on the silicon carbide semiconductor substrate, being made of silicon carbide, and having a first conductivity type; a base region ... having a second conductivity type different from the first conductivity type; a source region being disposed in the element region, being provided on the base region ... a first trench having a side surface penetrating the source region and the base region, and a bottom surface; a gate insulation film being provided on the side surface and on the bottom surface of the first trench; a gate electrode being provided in the first trench through the gate insulation film; a first relaxation region being disposed below the first trench, being in contact with the drift layer, and having the second conductivity type; a source pad electrode being electrically connected to the source region and the first relaxation region; a gate pad electrode being disposed in the non-element region, and being electrically connected to the gate electrode; at least one impurity region being disposed under the gate pad electrode in at least the non-element region, being provided on the drift layer under the gate pad electrode, having the first conductivity type, and having a higher impurity concentration of the first conductivity type than an impurity concentration of the first conductivity type of the drift layer;” second trenches in the non-element region that have second relaxation regions of the second type under them, third trenches in a region between the element and the non-element region that have third relaxation regions of the second conductivity type which are electrically connected to the second relaxation regions and the source pad electrode. The prior art does teach devices that have an at least one impurity region of the first type in an arbitrary non-element region if a part of the source region is used, but these regions are not shown to extend under the gate pad in a device in combination with the three different trenches that each have a relaxation region. This represents the main difference between the prior art of record and claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811